UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1753



DIONISHIAH WANJIRU MWAURA,

                                                             Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-093-929)


Submitted:   January 9, 2008                 Decided:   January 17, 2008


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Winston Wen-Hsiung Tsai, Bethesda, Maryland, for Petitioner.
Jeffrey S. Bucholtz, Assistant Attorney General, Barry J.
Pettinato, Assistant Director, Russell J. E. Verby, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dionishiah Wanjiru Mwaura, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen her immigration

proceedings as a matter of discretion.    Based on our review of the

record, we find we lack jurisdiction to review Mwaura’s claim that

the Board should have exercised its sua sponte power to reopen her

deportation proceedings.    See Zhao Quan Chen v. Gonzales, 492 F.3d
153, 155 (2d Cir. 2007); Malty v. Ashcroft, 381 F.3d 942, 945 n.1

(9th Cir. 2004); Harchenko v. INS, 379 F.3d 405, 410-11 (6th Cir.

2004); Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th

Cir. 2004); Belay-Gebru v. INS, 327 F.3d 998, 1000-01 (10th Cir.

2003); Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474-75 (3d Cir.

2003); Luis v. INS, 196 F.3d 36, 40-41 (1st Cir. 1999).      To the

extent Mwaura attempts to avoid the jurisdictional bar by claiming

a constitutional violation or a question of law, we find the claim

is without merit.

          Accordingly, we dismiss the petition for review for lack

of jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                 PETITION DISMISSED




                                - 2 -